DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of claim 1: “transmit a request to the field device via the fieldbus interface, the request causing the field device to transmit on the current loop a digital signal including a digital coded value, wherein the digital coded value and the analog coded value each correspond to a same actual value measured by the field device;” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 07/01/2021 (pages 7-8), as further agreed by both parties conducted interview (Summary on 09/08/2021) that the Kleven reference (or any reference on record) sending a request to the field device via the fieldbus as recited in claim 1.  Thus claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference indicate the current state of the art: US 10915081 B1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184